STONE, C. J.
— There is nothing in the present record to enable us to determine what is, and what .is not, the bill exceptions. , It either embraces the whole transcript, or it embraces nothing. It is in substantially the same, condition as was- the transcript in the case of Weems v. Weems, 69 Ala. 104. We said in that case, that- we could not regard it as a bill of exceptions.
If we were to '.treat the whole transcript as a bill of exceptions, it could not help the appellant. It contains what purports to be a copy of the judgment-entry, and no' allusion is made in it to the ruling on the demurrers. The only assignments of error relate to the rulings on demurrer; and as they appear only in what we suppose is intended as a bill of exceptions, and do not appear in any judgment-entry of the court, we can not consider them. Judgments on demurrers need no exception, and are not raised by exception. — Rolater v. Rolater, 52 Ala. 111; Petty v. Dill, 53 Ala. 641; Tyree v. Parham, 66 Ala. 424; Smith v. State, 68 Ala. 424; Buckley v. Wilson, 56 Ala. 393; 3 Brick. Dig. 78, § 7.
The foregoing principles show fhat in fact no question is raised for our consideration. — Parker v. Roswald, 78 Ala. 526.
Affirmed.